Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147030(56)(57)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147030
                                                                    COA: 306212
                                                                    Oakland CC: 2008-221114-FC
  ELLIOT LEOTIS PILTON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for permission to file a pro se supplemental brief
  is GRANTED. The motion for reconsideration of this Court’s September 29, 2014 order
  is considered, and it is DENIED, because it does not appear that the order was entered
  erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 30, 2014
         h1215
                                                                               Clerk